Citation Nr: 0704604	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-25 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for residuals of a 
tailbone injury.

3. Entitlement to service connection for residuals of a left 
elbow injury.

4. Entitlement to service connection for residuals of a right 
ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
December 1980 and from April 1981 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Paul, Minnesota.

Although the veteran requested a hearing before the Board, 
she failed to attend her hearing scheduled for June 2005.  
Her request for a Board hearing is considered withdrawn.  38 
C.F.R. § 20.704(d) (2006).

The issue of entitlement to service connection for residuals 
of a right ankle fracture is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran does not have a clear diagnosis of PTSD that 
conforms to the DSM-IV criteria.

2. There is no competent medical evidence that the veteran 
currently has residuals of a tailbone injury.

3. There is no competent medical evidence that the veteran 
currently has residuals of a left elbow injury.





CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).

2. Residuals of a tailbone fracture were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

3. Residuals of a left elbow injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  Letters sent to the veteran in 
June 2002 and December 2004 informed her of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  These letters also advised the veteran of the types 
of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the June 2002 letter essentially, and the December 
2004 letter expressly, notified the veteran of the need to 
submit any pertinent evidence in her possession.  The Board 
notes that the June 2002 letter was sent to the veteran prior 
to the October 2002 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the veteran was not provided notice 
regarding these issues, the Board finds such error to be 
nonprejudicial to the veteran because the Board has concluded 
that the preponderance of the evidence is against these 
claims.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well all 
relevant VA treatment records.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding her claim.  She was 
afforded appropriate VA examinations in conjunction with her 
claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate her claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2006).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002)  and 38 C.F.R. § 3.304(d) (2006) (pertaining to 
combat veterans).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  The veteran makes no allegations that she 
was in combat; rather, she contends that her PTSD is due to 
the difficulties she endured following her return from the 
Persian Gulf prior to her service separation.

The veteran was evaluated for PTSD in September 2002, and the 
VA examination report from such evaluation indicates that she 
reported no outpatient or inpatient treatment for any mental 
health problems.  Following a thorough interview and 
examination, the VA examiner concluded that the veteran did 
not meet the DSM-IV criteria for PTSD, nor did she meet the 
criteria for any other mental disorder.  

In contrast to the September 2002 VA examination report, the 
Board observes that a May 2002 VA primary care treatment 
record notes a diagnosis of PTSD.  However, careful review of 
this medical record reveals that this diagnosis is not based 
on a full evaluation utilizing the DSM-IV criteria.  Rather, 
the May 2002 medical record notes that the veteran tested 
positive on a PTSD screening.  This screening was 
administered by a nurse practitioner, and does not reflect a 
clear diagnosis of PTSD.  In fact, the nurse practitioner 
noted that the veteran declined any further evaluation and 
treatment regarding PTSD.

According to 38 C.F.R. § 4.125(a) (2006), service connection 
for PTSD is warranted only when there is a clear diagnosis of 
PTSD which conforms to diagnostic criteria under DSM-IV.  The 
Board notes that the veteran's positive screening is not a 
formal diagnosis of PTSD.  In light of this evidence, the 
veteran does not have a current diagnosis of PTSD.

Without evidence of a clear diagnosis of PTSD, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  No further discussion of 
the two remaining elements of a PTSD service connection claim 
is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. Residuals of a Tailbone Injury

The veteran contends that she injured her tailbone in March 
1989 when another soldier picked her up and dropped her on 
her buttocks from approximately four feet above the ground.  
At her September 2002 VA examination, she reported that she 
has had pain in her tailbone for several years and she also 
complained of a popping sound and mild discomfort.  She 
indicated that she has never sought treatment for her 
discomfort.  

The Board notes that the veteran's service medical records 
are absent any complaints of pain or injury to the tailbone.  
A May 2002 VA medical record indicates that the veteran 
reported intermittent tailbone pain.  No diagnosis is 
provided.  A September 2002 VA examination report notes that 
the veteran had mild tenderness of the lower lumbar spine and 
sacroiliac joints; however, there was no significant 
tenderness over the coccyx.  X-rays of the coccyx were 
unremarkable.  The diagnosis provided is low back pain, 
etiology unclear.  No diagnosis was provided for the coccyx 
(tailbone).  

Thus, the evidence of record demonstrates that the veteran 
only has complaints of pain in her tailbone.  The Board notes 
that pain is not, in and of itself, a disability for the 
purposes of service connection.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted), appeal dismissed, 259 
F.3d 1356 (Fed. Cir. 2001).  To prevail on the issue of 
service connection, there must be medical evidence of a 
current disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (a "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  

The Board acknowledges the veteran's arguments that she has a 
current disability related to an in-service injury.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which indicates that the veteran 
does not have any current residuals of a tailbone injury.  A 
competent medical expert has offered this opinion and the 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Without a current diagnosis of residuals of a tailbone 
injury, the veteran's claim for service connection must be 
denied.

C. Residuals of Left Elbow Injury

The veteran contends that she has current problems with her 
left elbow, specifically, occasional grinding and locking, 
that are related to an in-service injury.  

The veteran's service medical records reveal that she was 
treated for a left elbow injury during service.  A June 1990 
service medical record indicates that the veteran reported 
falling and hurting her left elbow.  The treating physician 
noted swelling and a decreased range of motion; however, X-
rays were within normal limits.  The diagnosis noted is left 
elbow trauma.  A July 1990 follow-up service medical record 
notes that the veteran continued to complain of some swelling 
and pain related to the June left elbow injury.  The 
physician noted that, objectively, there was full range of 
motion of the left arm, and there was no evidence of swelling 
or edema.  The diagnosis provided is a slowly healing left 
elbow trauma secondary to increased use activity.

Following the July 1990 service medical record, there are no 
recorded complaints of problems related to the veteran's left 
elbow.  The veteran elected not to have a service separation 
examination; however, a September 1991 physical noted no 
clinical abnormalities of the left elbow, nor were any 
complaints by the veteran noted.

There are no recorded complaints, treatment, or diagnosis of 
left elbow problems in the veteran's post-service medical 
records.  A September 2002 VA examination report indicates 
that X-ray evidence is unremarkable.  The diagnosis provided 
is left elbow discomfort, possible tendonitis.  

As in the case of the veteran's residuals of a tailbone 
injury, the Board observes that there is no competent 
evidence of any current residuals of the veteran's claimed 
disability.  Discomfort, like pain, is not a disability for 
VA compensation purposes. see Sanchez-Benitez, supra.  
Additionally, the September 2002 VA examiner's diagnosis of 
possible tendonitis is speculative, and is not sufficient 
evidence of a current diagnosis.  See Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative).  Therefore, 
because there is no currently diagnosed disability, service 
connection is not warranted.  See Degmetich, supra.  As 
above, the Board has carefully considered the veteran's own 
statements.  However, as previously explained, she is not 
competent to provided evidence regarding diagnosis or 
etiology.  See Espiritu, supra.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a tailbone 
injury is denied.

Entitlement to service connection for residuals of a left 
elbow injury is denied.


REMAND

The veteran indicated on her VA Form 21-526 that she 
sustained a hairline fracture to her right ankle while 
running in 1987.  She contends that she now has discomfort 
and instability as a result of this in-service injury.  

A September 2002 VA examination report indicates that X-rays 
of the veteran's right ankle were unremarkable; a diagnosis 
of possible mild degenerative joint disease of the ankle 
related to a previous fracture was noted.  The VA examiner 
also noted that there was evidence of instability of the 
anterior talofibular ligament which might be contributing to 
her ankle instability and complained of symptoms.  

The Board observes that the veteran's service medical records 
are silent for any mention of a right ankle fracture.  
Rather, there is evidence of a left ankle fracture during 
service.  However, a November 1981 service medical record 
indicates that the veteran presented for complaints of an 
injury to her right ankle.  The diagnosis provided is pulled 
ligament of the right ankle.

In light of evidence of an in-service ligament injury to the 
veteran's right ankle and the September 2002 VA examiner's 
opinion that there is evidence of instability of the anterior 
talofibular ligament which might be contributing to her ankle 
instability and complained of symptoms, the Board concludes 
that the competent medical evidence of record is insufficient 
to decide the veteran's claim and more development is 
necessary.  Specifically, the Board finds that a VA 
examination with medical opinion is needed regarding whether 
the veteran has a current right ankle disability manifested 
by discomfort and instability, and whether any such 
disability is related to service, including the November 1981 
injury.  Such examination and opinion should include a review 
of the veteran's claims folder, to include the September 2002 
VA examination report and the veteran's service medical 
records.  


Accordingly, the case is REMANDED the AMC for the following 
action:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the existence and etiology of 
any current right ankle disability.  The 
claims file, to include this REMAND, must 
be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
conjunction with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should indicate whether the 
veteran has any current right ankle 
disability, providing a diagnosis for all 
disabilities noted.  The examiner should 
then provide an opinion as to whether it 
is as least as likely as not that any 
current disability of the right ankle is 
etiologically related to the veteran's 
active service, including the November 
1981 pulled ligament injury.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether there is any relationship between 
any current right ankle disability and the 
veteran's service, on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

2. After completion of the above, the AMC 
should review the expanded record after 
the February 2005 supplemental statement 
of the case and determine if the benefits 
sought can be granted.  Unless the 
benefits sought are granted, the veteran 
and her representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


